DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Election/Restrictions
Claims 1, 8, and 13 are allowable. The restriction requirement among Species  1, 2, 3, and 4, as set forth in the Office action mailed on 05/14/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 05/14/2020 is withdrawn. In view of the withdrawal of the restriction requirement as set forth above, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-5, 7-20 are allowed.
The search of the prior art does not disclose or reasonably suggest wherein a height of the temporary protection layer is less than a height of the encapsulation layer as required by amended independent claim 1.
The search of the prior art does not disclose or reasonably suggest forming a light block layer around a perimeter of the one or more lenses and over the semiconductor wafer; forming an encapsulation layer over the light block layer; dispensing a liquid over the one or more lenses to form a temporary protection layer for
the one or more lenses; forming a mold compound layer over the encapsulation layer while the temporary protection layer is present over the one or more lenses as required by claims 8 and 13.
Claims 2-5, 7, 9-12, 14-20 are allowable due to their dependence on allowable claims.



Response to Arguments
Applicant’s arguments, see Remarks, filed 07/26/2021, with respect to claims 1-5, 7-20 have been fully considered and are persuasive.  The previous rejections of claims has been withdrawn. 
Applicant’s arguments regarding objections to drawing are not persuasive because as stated in the Office Action, Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891